DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 15, 17, 19-20, 22-23, 25-26 and 28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Arutaki (US. Pat: 6,657,381 B1).
Regarding claim 1, Arutaki discloses (in at least figs. 1-2) a lighting fixture comprising a plurality of light sources (31) positioned at the front of a support plate (10), said light sources (31) each having at least a first and a second electrical terminal (21, 22), said support plate (10) comprises an upper conductive layer (21) and a lower conductive layer (22), said upper and lower layers being electrically insulated from one another by an intermediate insulating layer (12), and in that, for each light source (31), 
Regarding claim 2, Arutaki discloses (in at least figs. 1-3) wherein said support plate (10) includes, for each light source (31), a first hole opening (48; see fig. 3) onto the front of said support plate and traversing at least partially said upper conductive layer (see at least figs. 1 and 2).
Regarding claim 3, Arutaki discloses (in at least figs. 1-3) wherein said first hole (48) is sized to receive said first or second electrical terminal (42) in order to establish an electrical contact point between said light source (31) and said upper layer.
Regarding claim 4, Arutaki discloses (in at least figs. 1-3) wherein said support plate further comprises at the front a first insulating layer (11), said upper conductive layer (21) being sandwiched between the intermediate insulating layer (12) and the first insulating layer (11), and wherein said first hole traverses said first insulating layer to open onto the front (see at least figs. 1 and 2).
Regarding claim 5, Arutaki discloses (in at least figs. 1-3) said first hole (48) is sized to receive said first or second electrical terminal (42) in order to establish an electrical contact point between said light source (31) and said upper layer (11), and wherein a first electrical bridge (see fig. 3) is housed inside said first hole (48), said first electrical bridge electrically connecting said upper layer (11) to the front to establish at the front an electrical contact point between said first or second electrical terminal of said light source and said upper layer.
Regarding claim 6, Arutaki discloses (in at least figs. 1-3) wherein said first electrical bridge is electrically insulated by an insulating sheath (48).
Regarding claim 7, Arutaki discloses (in at least figs. 1-3) wherein said support plate further comprises, for each light source (31), a second hole opening (col. 5, lines 9-20) onto the front of said support plate and traversing said upper layer (11), said insulating layer (12) and at least partially said lower layer (13).
Regarding claim 8, Arutaki discloses (in at least figs. 1-3) wherein said support plate further comprises at a back a second insulating layer (13), said lower conductive layer (22) being sandwiched between the intermediate insulating layer (12) and said second insulating layer (13).

Regarding claim 15, Arutaki discloses (in at least figs. 1-3) wherein the first and second electrical terminals (42, 43) of each of the light sources (13) are electrically insulated respectively from the lower and upper layers, or conversely.
Regarding claim 17, Arutaki discloses (in at least figs. 1-2) further comprising electrical power supply means (16) respectively connected to the upper and lower layers (21, 22) to supply each of said light sources (31) with direct current.
Regarding claim 19, Arutaki discloses (in at least figs. 1-2) wherein the light sources (31) include at least one LED type light-emitting diode (31) and/or an individual module receiving an SMD LED type light-emitting diode.
Regarding claim 20, Arutaki discloses (in at least figs. 1-2) wherein the light sources (31) are positioned according to a defined layout to form a predetermined lighting pattern (see fig. 1).
Regarding claim 22, Arutaki discloses (in at least figs. 1-3) a method for manufacturing a lighting fixture having a plurality of light sources (31) positioned at the front of a support plate (1), each light source (31) having at least a first and a second electrical terminal (42, 43), said method comprising: providing S1 a support plate (1) comprising an upper conductive layer (21) and a lower conductive layer (22), said upper and lower layers being electrically insulated from one another by an intermediate insulating layer (12), and an electrical connection step S5 during which the first and the second electrical terminals  (42, 43) of each light source are electrically connected respectively to the upper and the lower layers (21, 22), or conversely.
Regarding claim 23, Arutaki discloses (in at least figs. 1-3) further comprising, prior to the electrical connection step S5, a first machining step S2 during which said support plate (1) is machined so as to form a first hole opening (see at least fig. 3) onto the front and traversing at least partially said upper layer (see at least fig. 1).
Regarding claim 25, Arutaki discloses (in at least figs. 1-3) wherein the electrical connection step S5 includes the use at the level of each of the electrical contact points of fastening means to secure each 
Regarding claim 26, Arutaki discloses (in at least figs. 1-3)wherein the electrical connection step S5 includes the electrical insulation of the first and second electrical terminals of each light source (31) with respectively the lower and upper layers (21, 22), or conversely.
Regarding claim 28, Arutaki discloses (in at least figs. 1-3) a use of a lighting fixture device according to claim 1 for an illuminated sign.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14, 16, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Arutaki (US. Pat: 6,657,381 B1).

Arutaki does not expressly disclose a second electrical bridge is housed inside said second hole, said second electrical bridge electrically connecting said lower layer to the front to establish at the front an electrical contact point between said second or first electrical terminal of said light source and said lower layer.
However, Arutaki discloses (in at least figs. 1-3, 12 and 13) a first electrical bridge (see figs. 1-3, 12 and 13) is housed inside said first hole (48), said first electrical bridge electrically connecting said upper layer (11) to the front to establish at the front an electrical contact point between said first or second electrical terminal of said light source and said upper layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming a second electrical housed inside the second hole of Arutaki such that the second electrical bridge electrically connecting said lower layer to the front to establish at the front an electrical contact point between said second or first electrical terminal of said light source and said layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. See Kilhenny (US. Pub: 2016/0014878 A1) and Amara (US. Pub: 2015/0185137 A1) for the electrical bridge.
Regarding claim 11, Arutaki does not expressly disclose wherein said second electrical bridge is electrically insulated by an insulating sheath.
However, Arutaki discloses (in at least figs. 1-3) wherein said first electrical bridge is electrically insulated by an insulating sheath (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using an insulating sheath to insulate the second electrical bridge of Arutaki from the conductive layer.
Regarding claim 12, Arutaki discloses (in at least figs. 1-3; col. 8, lines 8-18; col. 10, lines 30-36) further comprising fastening means having conductivity properties are used at the level of each of the 
Regarding claim 13, Arutaki discloses (in at least figs. 1-3; line col. 8, lines 8-18)  wherein the fastening means include an epoxy type conductive adhesive mixed with conductive particles such as for example silver or tin in particular.
Regarding claim 14, Arutaki does not expressly disclose the fastening means include a solder.
However, Arutaki discloses (in at least figs. 1-3; line col. 8, lines 8-18) the fastening means include adhesive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using solder as the fastening means of Arutaki in place of adhesive, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 16, Arutaki does not expressly disclose said support plate has a third, blind, hole, opening onto the front and traversing at least said upper layer and at least partially said insulating layer, said blind hole being substantially centered on said second hole and having a greater diameter than said second hole so as to electrically insulate said upper layer and said second or first electrical terminal electrically connected to the lower layer.
It would have been obvious to one of ordinary skill in the art to consider forming the support of Arutaki with a third, blind, hole, opening onto the front and traversing at least said upper layer and at least partially said insulating layer, said blind hole being substantially centered on said second hole and having a greater diameter than said second hole so as to electrically insulate said upper layer and said second or first electrical terminal electrically connected to the lower layer through design choice.
Regarding claim 21, Arutaki discloses all the claimed limitations except for each light source is presented in the form of an electronic component configured to withstand a voltage of 12 Volts and including an individual LED and a micro-resistor, encapsulated in a resin capsule.
However, Arutaki discloses (in at least figs. 1-3) each light source (31) is presented in the form of an electronic component. 

Regarding claim 27, Arutaki does not expressly disclose further comprising a third machining step S4 during which said support plate is machined so as to form a third, so-called blind, hole, opening onto the front and traversing said upper layer and at least partially said insulating layer, said blind hole being substantially centered on said second hole and having a greater diameter than that of the second hole so as to electrically insulate said upper layer and said second or first electrical terminal electrically connected to the lower layer.
It would have been obvious to one of ordinary skill in the art to consider forming the support of Arutaki with so-called blind, hole, opening onto the front and traversing said upper layer and at least partially said insulating layer, said blind hole being substantially centered on said second hole and having a greater diameter than that of the second hole so as to electrically insulate said upper layer and said second or first electrical terminal electrically connected to the lower layer through design choice.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art of record fails to teach or suggest the support plate further comprises a glass fiber panel covered with two copper plates, said fiber panel serving as an insulating layer and said two copper plates serving respectively as upper and lower layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875